DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 25, 2020 and December 08, 2021 were filed on and after the mailing date of the Application on September 25, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on October 16, 2020.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy et al. (D. Kenney, D. Stroter and J. Wienke, "Transparent scene stimulation of coherent embedded radar systems," 2014 International Radar Conference, 2014, pp. 1-5, doi: 10.1109/RADAR.2014.7060323) hereinafter “Kennedy”.
Regarding claim 1, Kennedy teaches A method comprising: receiving radar parameters from a unit under test (UUT) (Kennedy Abstract: “a means to extract data from a radar signal processor”); 
generating a simulated radar return for the UUT (Kennedy section C: “transparently emulate upstream devices and stimulate the signal processor in real-time”) using at least one graphics processing unit (GPU) (Kennedy Paragraph III: “processing on Graphics Processing Units (GPUs). Real-time processing can be realized, despite the massive processor load, by distributing the load over multiple GPUs running Compute Unified Device Architecture (CUDA) software”), the simulated radar return comprising digital signals (section B: “processing is distributed to one or more Digital Signal Processors (DSPs)”); controlling a timing of output of the simulated radar return to the UUT using at least one field programmable gate array (FPGA) carrier (Kennedy section C-1: “The FPGA provides all clocking signals to the SPI and generates a 1-PPS or Time-Of-Validity (TOV) synch signal for NAV synchronization”); converting the digital signals into analog signals using multiple digital-to- analog converters (DACs) (Kennedy section C1: “REST is capable of providing pulse returns across RUTs with digital interfaces to the SPI or through Digital-To-Analog Converters to support analog interfaces to the SPI”); and transmitting the analog signals to the UUT (Kennedy Fig. 3. -Annex 1 “REST as SPI injection” ).

    PNG
    media_image1.png
    491
    654
    media_image1.png
    Greyscale

Annex 1. Transmitting analog signal to UUT.
Regarding claim 2, Kennedy teaches claimed invention as shown above for the claim 1, Kennedy further teaches generating multiple tasks using at least one processing device, the tasks associated with generating the simulated radar return (Kennedy section III: “With X-Plane and the REST real-time scene generator, the instructor can control the plane, introduce and remove targets, change the sea state and wind direction, and introduce various radar faults to train the operator on proper mode selection and proper settings within a given mode”); and sending the tasks to the at least one GPU (Kennedy section III: “The parallel nature of the 32 channels is ideally suited for processing on Graphics Processing Units (GPUs)”).

Regarding claim 3, Kennedy teaches claimed invention as shown above for the claim 1, Kennedy further teaches  the radar parameters are received via a directed routing FPGA (Kennedy Fig. 4- Annex 2).

    PNG
    media_image2.png
    488
    749
    media_image2.png
    Greyscale

Annex 2. Receiving parameters via DR FPGA.
Regarding claim 4, Kennedy teaches claimed invention as shown above for the claim 1, Kennedy further teaches  the analog signals are transmitted to the UUT over multiple radar channels, each radar channel corresponding to one of the DACs (Kennedy Fig 4-Annex 2; Section II-1: “REST is capable of providing pulse returns across RUTs with digital interfaces to the SPI or through Digital-To-Analog Converters to support analog interfaces to the SPI”).

Regarding claim 5, Kennedy teaches claimed invention as shown above for the claim 1, Kennedy further teaches  conditioning the analog signals using at least one analog conditioner before transmitting the analog signals to the UUT, the analog signals conditioned according to one or more specifications of the UUT or to represent power levels encountered in a real radar environment (Kennedy Section II-C: “In each configuration, an RF cascade analysis is performed that includes all devices upstream of the injection point so that radar scenes are modeled with the correct noise figure, power levels, compression effects and quantization effects”).

Regarding claim 6, Kennedy teaches claimed invention as shown above for the claim 1, Kennedy further teaches  the simulated radar return comprises one or more return signals associated with at least one of: one or more scatterers, one or more weather objects, clutter, or one or more electronic attack (EA) effects (Kennedy Section II-A: “The object may be clutter, target or terrain and the scattering centers are imposed with applicable phase shifts due to radar’s motion or target motion”).

Regarding claim 7, Kennedy teaches claimed invention as shown above for the claim 1, Kennedy further teaches   receiving second radar parameters from the UUT after the UUT receives and processes the analog signals, wherein the analog signals enable the UUT to interpret the simulated radar return and generate the second radar parameters (Kennedy Section II-D: “With a mechanism to inject controlled, complex radar scenes into an embedded radar system such as depicted in Fig. 3, radar-in-the-loop testing is now possible. Data extraction points may be added at various points along the chain to send data back to the scene computer. By exploiting this capability, a radar system may be verified for performance metrics such as probability of detection or false alarm, regression testing, performance in clutter or for verification of image quality metrics”).

Regarding claim 8, Kennedy teaches  An apparatus comprising: at least one graphics processing unit (GPU) (Kennedy Paragraph III: “processing on Graphics Processing Units (GPUs). Real-time processing can be realized, despite the massive processor load, by distributing the load over multiple GPUs running Compute Unified Device Architecture (CUDA) software”) configured to receive radar parameters from a unit under test (UUT) (Kennedy Abstract: “a means to extract data from a radar signal processor”) and generate a simulated radar return for the UUT (Kennedy section C: “transparently emulate upstream devices and stimulate the signal processor in real-time”), the simulated radar return comprising digital signals (section B: “processing is distributed to one or more Digital Signal Processors (DSPs)”); 
at least one field programmable gate array (FPGA) carrier configured to control a timing of output of the simulated radar return to the UUT (Kennedy section C-1: “The FPGA provides all clocking signals to the SPI and generates a 1-PPS or Time-Of-Validity (TOV) synch signal for NAV synchronization”); and 
multiple digital-to-analog converters (DACs) configured to convert the digital signals into analog signals and transmit the analog signals to the UUT (Kennedy section C1: “REST is capable of providing pulse returns across RUTs with digital interfaces to the SPI or through Digital-To-Analog Converters to support analog interfaces to the SPI”); and transmitting the analog signals to the UUT (Kennedy Fig. 3. -Annex 1 “REST as SPI injection” ).

Regarding claim 9, Kennedy teaches claimed invention as shown above for the claim 8, Kennedy further teaches  at least one processing device configured to: generate multiple tasks associated with generation of the simulated radar return (Kennedy section III: “With X-Plane and the REST real-time scene generator, the instructor can control the plane, introduce and remove targets, change the sea state and wind direction, and introduce various radar faults to train the operator on proper mode selection and proper settings within a given mode”); and send the tasks to the at least one GPU (Kennedy section III: “The parallel nature of the 32 channels is ideally suited for processing on Graphics Processing Units (GPUs)”).

Regarding claim 10, Kennedy teaches claimed invention as shown above for the claim 9, Kennedy further teaches  a directed routing FPGA configured to be coupled to the UUT and to receive the radar parameters from the UUT (Kennedy Fig. 4- Annex 2).

Regarding claim 11, Kennedy teaches claimed invention as shown above for the claim 8, Kennedy further teaches  the DACs are configured to transmit the analog signals to the UUT over multiple radar channels, each radar channel corresponding to one of the DACs (Kennedy Fig 4-Annex 2; Section II-1: “REST is capable of providing pulse returns across RUTs with digital interfaces to the SPI or through Digital-To-Analog Converters to support analog interfaces to the SPI”).

Regarding claim 12, Kennedy teaches claimed invention as shown above for the claim 8, Kennedy further teaches  at least one analog conditioner configured to condition the analog signals according to one or more specifications of the UUT before the analog signals are transmitted to the UUT or to represent power levels encountered in a real radar environment (Kennedy Section II-C: “In “REST as R/T”, it injects scenes into the SPI and fully emulates the R/T to SPI interconnection assembly whether via analog or digital. In “REST as SPI”, it injects directly onto the signal processor bus and fully emulates both the R/T and SPI. The two configurations allow for stimulation of firmware plus software or for stimulation of just the software… In each configuration, an RF cascade analysis is performed that includes all devices upstream of the injection point so that radar scenes are modeled with the correct noise figure, power levels, compression effects and quantization effects”).

Regarding claim 13, Kennedy teaches claimed invention as shown above for the claim 8, Kennedy further teaches   the simulated radar return comprises one or more return signals associated with at least one of: one or more scatterers, one or more weather objects, clutter, or one or more electronic attack (EA) effects (Kennedy Section II-A: “The object may be clutter, target or terrain and the scattering centers are imposed with applicable phase shifts due to radar’s motion or target motion”). 

Regarding claim 14, Kennedy teaches claimed invention as shown above for the claim 8, Kennedy further teaches   the at least one GPU is further configured to receive second radar parameters from the UUT after the UUT receives and processes the analog signals, the second radar parameters based on the analog signals (Kennedy Section II-D: “With a mechanism to inject controlled, complex radar scenes into an embedded radar system such as depicted in Fig. 3, radar-in-the-loop testing is now possible. Data extraction points may be added at various points along the chain to send data back to the scene computer. By exploiting this capability, a radar system may be verified for performance metrics such as probability of detection or false alarm, regression testing, performance in clutter or for verification of image quality metrics”; Section III: “Real-time processing can be realized, despite the massive processor load, by distributing the load over multiple GPUs running Compute Unified Device Architecture (CUDA) software”).

Regarding claim 15, Kennedy teaches   A system comprising: a unit under test (UUT), the UUT comprising at least a portion of a radar system (Kennedy Fig 1 legend: “The Radar Environment STimulator (REST) test station transparently stimulates a Radar Under Test (RUT) in real-time with complex radar scenes”); 
at least one graphics processing unit (GPU) (Kennedy Paragraph III: “processing on Graphics Processing Units (GPUs). Real-time processing can be realized, despite the massive processor load, by distributing the load over multiple GPUs running Compute Unified Device Architecture (CUDA) software”) configured to receive radar parameters from the UUT (Kennedy Abstract: “a means to extract data from a radar signal processor”)  and generate a simulated radar return for the UUT (Kennedy section C: “transparently emulate upstream devices and stimulate the signal processor in real-time”), the simulated radar return comprising digital signals (section B: “processing is distributed to one or more Digital Signal Processors (DSPs)”); 
at least one field programmable gate array (FPGA) carrier configured to control a timing of output of the simulated radar return to the UUT (Kennedy section C-1: “The FPGA provides all clocking signals to the SPI and generates a 1-PPS or Time-Of-Validity (TOV) synch signal for NAV synchronization”); and
multiple digital-to-analog converters (DACs) configured to convert the digital signals into analog signals  (Kennedy section C1: “REST is capable of providing pulse returns across RUTs with digital interfaces to the SPI or through Digital-To-Analog Converters to support analog interfaces to the SPI”) and transmit the analog signals to the UUT (Kennedy Fig. 3. -Annex 1 “REST as SPI injection” ).

Regarding claim 16, Kennedy teaches claimed invention as shown above for the claim 15, Kennedy further teaches  at least one processing device configured to: generate multiple tasks associated with generation of the simulated radar return (Kennedy section III: “With X-Plane and the REST real-time scene generator, the instructor can control the plane, introduce and remove targets, change the sea state and wind direction, and introduce various radar faults to train the operator on proper mode selection and proper settings within a given mode”); and send the tasks to the at least one GPU (Kennedy section III: “The parallel nature of the 32 channels is ideally suited for processing on Graphics Processing Units (GPUs)”).

Regarding claim 17, Kennedy teaches claimed invention as shown above for the claim 16, Kennedy further teaches  a directed routing FPGA configured to be coupled to the UUT and to receive the radar parameters from the UUT (Kennedy Fig. 4- Annex 2).

Regarding claim 18, Kennedy teaches claimed invention as shown above for the claim 15, Kennedy further teaches  the DACs are configured to transmit the analog signals to the UUT over multiple radar channels, each radar channel corresponding to one of the DACs (Kennedy Fig 4-Annex 2; Section II-1: “REST is capable of providing pulse returns across RUTs with digital interfaces to the SPI or through Digital-To-Analog Converters to support analog interfaces to the SPI”).

Regarding claim 19, Kennedy teaches claimed invention as shown above for the claim 15, Kennedy further teaches  at least one analog conditioner configured to condition the analog signals according to one or more specifications of the UUT before the analog signals are transmitted to the UUT or to represent power levels encountered in a real radar environment (Kennedy Section II-C: “In “REST as R/T”, it injects scenes into the SPI and fully emulates the R/T to SPI interconnection assembly whether via analog or digital. In “REST as SPI”, it injects directly onto the signal processor bus and fully emulates both the R/T and SPI. The two configurations allow for stimulation of firmware plus software or for stimulation of just the software… In each configuration, an RF cascade analysis is performed that includes all devices upstream of the injection point so that radar scenes are modeled with the correct noise figure, power levels, compression effects and quantization effects”).

Regarding claim 20, Kennedy teaches claimed invention as shown above for the claim 15, Kennedy further teaches   the at least one GPU is further configured to receive second radar parameters from the UUT after the UUT receives and processes the analog signals, the second radar parameters based on the analog signals (Kennedy Section II-D: “With a mechanism to inject controlled, complex radar scenes into an embedded radar system such as depicted in Fig. 3, radar-in-the-loop testing is now possible. Data extraction points may be added at various points along the chain to send data back to the scene computer. By exploiting this capability, a radar system may be verified for performance metrics such as probability of detection or false alarm, regression testing, performance in clutter or for verification of image quality metrics”; Section III: “Real-time processing can be realized, despite the massive processor load, by distributing the load over multiple GPUs running Compute Unified Device Architecture (CUDA) software”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (Chinese patent document Publication CN114624658A) teaches a software reconfigurable jammer system and signal generation method;
Li et al. (Chinese patent document Publication CN109683147B) teaches a real-time generation method, device and electronic device for chaotic pulse flow signal;
Salvesen et al. (U.S. Patent 10,852,394B2) teaches a high speed radar test system processing and logic;
Deliberis, Jr. (U.S. Patent 6,075,480A) teaches a down range returns simulator;
Johnson, Jr. et al. (U.S. Patent 6,346,909B1) system for generating simulated radar targets;
Cheng et al. (U.S. Patent 7,327,308B2) teaches a programmable method and test device for generating target for FMCW radar;
Newberg et al. (U.S. Patent Application Publication 2006/0267832A1) teaches an arbitrary radar target synthesizer (ARTS).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648